HAMLIN, Justice
(dissenting).
The majority opinion on this rehearing answers the allegations of error assigned by Southern Bell Telephone and Telegraph Company - to the original opinion of this Court and concludes that they are without merit. It discusses certain findings which plaintiff asserts are erroneous.
When the original opinion of this Court was handed down, I respectfully dissented, setting forth in detail my grounds therefor. A reading of the majority opinion on this rehearing has not changed my initial views. I, therefore, respectfully dissent from the majority opinion on rehearing for the same reasons expressed in my original dissent.